Citation Nr: 0817373	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  98-04 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a left foot injury.

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to September 
1975, and from December 1981 to November 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which continued noncompensable 
disability ratings for residuals of a left foot injury and 
residuals of a low back injury.  

In November 2003, the Board remanded this case for additional 
development.  In a December 2004 rating decision, the RO 
increased the veteran's disability rating for his residuals 
of a low back injury to 10 percent.   As this does not 
represent the highest possible benefit, this issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The case is again before the Board for further appellate 
review.

The Board notes that the November 2003 remand included 
instructions to provide the veteran with an examination to 
determine the current nature and severity of his service-
connected residuals of a left foot injury and residuals of a 
low back injury.  VA physicians attempted to examine the 
veteran in December 2004 but were unable to complete the 
examination due to the veteran's behavior.  The Board finds 
that VA has substantially complied with the development 
regarding the veteran's examination, and for that reason 
instructions for another examination are not indicated.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 505 (2007).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).   It appears that the veteran is receiving 
benefits from the Social Security Administration (SSA).  Once 
VA is put on notice that the veteran is in receipt of SSA 
benefits, VA has a duty to obtain the records associated with 
that decision.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
While the RO has made several attempts to obtain the 
veteran's SSA records, in the interest of fulfilling the duty 
to assist, the Board finds that additional efforts should be 
made.  In a March 2007 response to a VA follow-up request for 
the veteran's SSA records, the SSA indicated that it had 
submitted the veteran's records to an individual at the VA in 
Washington, DC.  The Board notes that the individual that the 
SSA identified as the recipient of the records is not located 
in the VA in Washington, DC.  In addition, in a July 2007 
reply from additional requests for the records, the SSA 
indicated that the request had been sent on to the 
appropriate office, but did not give any contact information 
for that office.   On remand, the AOJ should further attempt 
to locate the veteran's SSA records.


Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice, that explains (1) that he can 
submit medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life, (2) generally, 
the criteria necessary for entitlement to 
a higher disability rating, (3) that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  The AOJ should again request copies 
of any decision(s) and accompanying 
medical records submitted in support of 
any claim by the appellant for disability 
benefits from the SSA.  The SSA should be 
informed that records previously sent to 
an employee of the VA were not added the 
veteran's claims folder.  If records are 
unavailable, SSA should so indicate.

3.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



